Citation Nr: 0507502	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  00-15 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to service-connected low 
back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served with the Louisiana National Guard from 
September 1971 to June 1973, including active service with 
the Army National Guard from January to May 1972 and inactive 
duty for training (INACDUTRA) on July 8, 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs.  

In March 2000, the veteran testified before an RO Decision 
Review Officer.  A Board video hearing was scheduled to be 
held in January 2003, consistent with his request to 
reschedule an October 2002 Board hearing and in accordance 
with the November 2002 Board remand order.  He did not appear 
for the 2003 hearing.  


FINDINGS OF FACT

1.  The veteran did not incur an acquired psychiatric 
disorder in service. 

2.  There is no competent medical evidence of a psychosis 
within one year after discharge in June 1973.

3.  Current acquired psychiatric disorders, to include 
depressive disorder and dysthymia, are not proximately due 
to, or the result of, service-connected low back disability.  
  

CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Relevant Factual Background 

The evidentiary record is voluminous, and relevant claim 
history, extensive.  As such, the Board first sets forth 
below a summary of key facts and claim/procedural history 
before addressing the merits of the claim.

On July 8, 1972, while on INACDUTRA, the veteran injured his 
back lifting a metal door or a truck tailgate from the 
ground, to clear the area before mowing the National Guard 
Armory lawn.  A private doctor diagnosed him with lumbosacral 
ligamentous sprain and muscular strain, and he was deemed 
disabled from the date following the accident through early 
November 1972.  In October 1972, he underwent surgical 
removal of a varicocele in the back deemed related to the 
spinous ligamentous problems.  The treating doctor commented 
in October 1972 that the veteran seems "emotionally 
involved" with the injury, and in November 1972, said that 
he has "since developed marked psychiatric problems."  

In January 1973, Dr. D. Regan, a private psychiatrist, who 
apparently was asked by the veteran and his then-attorney to 
comment on the veteran's psychiatric state, issued a 
diagnosis of depressive neurosis precipitated by the 1972 
back injury, citing reported discomfort with back symptoms 
and helplessness arising therefrom.  The following day, 
another medical report was issued by Dr. Reid, apparently 
associated with the National Guard "mental hygiene" unit.  
Dr. Reid stated that the veteran has back pain, but diagnosed 
him with a character/behavior disorder, passive/dependent 
type, chronic, moderate.  Deemed unsuitable for further duty 
as a result of the latter determination, the veteran was 
discharged in June 1973.        

In 1974, VA denied service connection for both back injury 
(to include varicocele) and "mental" or "nervous" problems 
on the grounds that the veteran had a documented pre-existing 
(1970) back injury on a civilian job, not shown to have been 
permanently aggravated by the 1972 incident, and that he, in 
essence, has a "personality" disorder for which service 
connection is not permissible.  

In September 2000, Dr. LaFleur, a private psychiatrist, 
opined in September 2000 that there is a nexus between 
depression and back injury.  The RO deemed the evidence to 
date inadequate and confirmed the denial.  See November 2000 
Supplemental Statement of the Case (SSOC).       

Service connection was subsequently granted for chronic 
lumbar sprain, status post excision of a varicocele of spinal 
process, in December 2001, with a 40 percent rating effective 
October 19, 1998, as supported by January 2001 VA 
compensation and pension (C&P) examination results.  (The 
veteran apparently finds this decision satisfactory, as the 
record shows no communication expressing disagreement on this 
issue.  Thus, the psychiatric disorder claim is the only 
matter on appeal.) 
  
However, aggrieved with the ongoing denial of the psychiatric 
disorder claim, the veteran submitted a 2002 report of Dr. 
Regan as an update to the 1973 report.  Dr. Regan said that 
his 1973 diagnosis of depressive neurosis, based upon 
American Psychiatric Association Diagnostic and Statistical 
Manual of Mental Disorders then in effect (Second Ed., DSM-
II), is now read as major depressive disorder, single 
episode, under the current DSM, Fourth Ed. (DSM-IV).  A 
January 2001 C&P "mental disorders" examination report 
resulted in provisional Axis I diagnosis of chronic 
adjustment disorder with mixed disturbance of emotions and 
conduct, chronic, since the 1972 back injury and subsequent 
to National Guard discharge.  Other provisional diagnoses 
included, Axis II, personality disorder, not otherwise 
specified, with borderline aggressive and paranoid features.  
In light of these findings, the RO reopened the claim on the 
grounds that new and material evidence had been submitted, 
but denied the claim on its merits.  On appeal in February 
2003, the Board, too, reopened the claim; however, in July 
2003, it ordered further examination given the provisional 
nature of the diagnoses and lack of an opinion specific to a 
possible nexus between the 1972 injury and any psychiatric 
disorder.  

In March 2004, following a full psychiatric evaluation and 
review of the medical history in the claims folder, a VA 
examiner diagnosed the veteran with major depressive 
disorder, recurrent, and dysthymia (Axis I) and possible 
post-traumatic stress disorder (Axis I).  He concluded, 
essentially, that the veteran has numerous stressors, 
including medical problems (back symptoms; heart disease), 
but that the most significant are inability to adequately 
support himself and his family, a failed 34-year marriage, 
and low self-esteem due to his belief that he is "a failure 
in life."     

II.  Analysis

Direct Service Connection  

Essentially, direct service connection for an acquired 
psychiatric disorder requires evidence of (1) a current 
disorder; (2) injury or some other relevant incident in 
service; and (3) nexus between the two.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004); Pond v. West, 12 Vet. 
App. 341 (1999).  Here, the veteran does now have acquired 
psychiatric disorder(s), diagnosed as chronic dysthymia and 
depressive disorder.  However, there is no evidence that he 
had a psychiatric disorder supported by a definite diagnosis 
during the relevant service period.  Rather, at most, a 
doctor (an M.D., not a specialist in psychiatry) generally 
observed in 1972, during the course of his treatment of the 
veteran for the 1972 back injury, that the veteran appeared 
to have an "emotional" or some psychiatric problem.  This 
doctor's impression apparently led to a "mental hygiene" 
examination by a National Guard physician, who determined 
that, as of June 1973, the veteran had a character or 
behavior disorder, not an acquired psychiatric disorder.  
(The possible relationship between the 1972 injury and 
psychiatric problems is addressed below.)                 

Even without a diagnosis or manifestation of an acquired 
psychiatric disorder in service, service connection could be 
granted with a post-discharge diagnosis, as long as the 
evidence demonstrates incurrence therein.  38 C.F.R. 
§ 3.303(d) (2004).  Here, as documented in the March 2004 C&P 
examination report, there are various factors adversely 
affecting the veteran's psyche, but the primary of these are 
not related to the service, much less the 1972 back injury.  
Rather, they are largely personal in nature - low self-
esteem; failed marriage; financial difficulties.        

Secondary Service Connection

Service connection may be granted for a disability 
proximately due to, or the result of, a service-connected 
disability (secondary service connection).  38 C.F.R. 
§ 3.310(a) (2004).  This means that a service-connected 
disability aggravates another condition, and compensation 
will be awarded for the degree of disability - but only that 
degree - over and above the degree of disability existing 
before aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Here, service connection is in effect for only one disability 
- chronic lumbar strain, status post excision of varicocele 
of spinous process.  Indeed, the crux of the veteran's 
allegation here is that the 1972 back injury caused him to 
become nervous and depressed.  The sole competent medical 
evidence specifically on the issue of a secondary 
relationship between this incident and various psychiatric 
problems is that in the March 2004 C&P examination report, 
and, as discussed earlier, it does not document a cause-
effect relationship between the two.  Rather, these problems 
are attributed largely to personal difficulties unrelated to 
INACDUTRA or National Guard service.  

As for Dr. Regan's 1973 diagnosis of "depressive neurosis 
precipitated by the National Guard back injury," the 
probative value of this evidence is significantly diminished 
for several reasons.  This report apparently was based upon 
one interview with the veteran pursuant to his and his then-
counsel's request for such an opinion, and without a review 
of any medical records.  Moreover, importantly, it is 
apparent that the doctor's opinion was based largely upon the 
veteran's accounting of his medical history, and not upon 
clinical examination or psychiatric treatment.   

For similar reasons, Dr. LaFleur's September 2000 opinion 
also is not persuasive.  This opinion appears to have been 
rendered based upon one interview with the veteran, and 
largely upon medical history as relayed by him (including a 
denial of any prior back problem before National Guard 
duties).  Nor did Dr. LaFleur specifically address why the 
previous diagnosis of character/behavior disorder is not 
accurate.  

The Board acknowledges the numerous layperson statements, 
given primarily by the veteran's relatives.  Where the 
required evidence concerns an etiological relationship 
(medical causation), as is the case here, the Board requires 
an opinion of a medical professional qualified to so opine 
through education, training, or other specialized knowledge.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 495 (1992) 
(Lay evidence is acceptable to prove the occurrence of an 
injury during service or symptomatology over time when such 
symptomatology is within the purview of, or may be readily 
recognized by, lay persons, but lay testimony is not 
competent to prove a matter requiring medical expertise, such 
an opinion as to diagnosis or causation.).  As such, the lay 
authors' "opinions" that the veteran has been depressed 
since 1972 are not dispositive here.  

Presumptive Service Connection

In general, service connection is permitted for an acquired 
psychiatric disorder within the category of "psychoses" 
with evidence of manifestation of the disorder to a degree of 
10 percent within a year after discharge from active service.  
38 C.F.R. §§ 3.307, 3.309 (2004).  Presumptive service 
connection is permitted for those who meet the "veteran" 
status by statutory definition.  The claimant here has 
established "veteran" status by virtue of his service on 
INACDUTRA on July 8, 1972, during which time he had a back 
injury for which service connection was later granted.  38 
U.S.C.A. § 101 (2), (21)-(24) (West 2002); 38 C.F.R. 
§§ 3.1(d), 3.6(a)-(d) (2004).  While the presumption does 
apply here, the evidence does not support service connection 
on this theory.  Specifically, there is no competent medical 
evidence of a diagnosis of an acquired psychiatric disorder 
to a compensable degree within one year after discharge from 
the National Guard in June 1973.  (As discussed earlier, the 
Board has determined that Dr. Regan's 1973 opinion - the only 
relevant one dated within the presumptive period - is not 
persuasive.)

In consideration of the foregoing, the Board concludes that 
the preponderance of the evidence is against the claim.  As 
such, the benefit-of-reasonable doubt rule (see 38 U.S.C.A. 
§ 5107(b)) is not applicable.

III.  Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

VA fulfilled its duty to notify in the following manner.  As 
for the first element, in a January 2004 letter, the veteran 
was notified as to the elements of a successful service 
connection claim.  And, with the issuance of the most recent 
(November 2004) SSOC, he was on notice that the claim still 
remains unsubstantiated, which, in effect, told him that 
additional evidence addressing the elements of service 
connection is needed.     

With regard to the second and third elements, the January 
2004 letter explained that VA would make reasonable efforts 
to help the veteran get evidence necessary to support his 
claim - such as private medical records, SSA records, and 
records from other Federal agencies - but that he was 
ultimately responsible for substantiating his claim.  He was 
also notified that VA would assist him by providing an 
appropriate medical examination, and that a VA medical center 
representative would contact him to schedule it (referring to 
the C&P examination later conducted in March 2004).

Finally, as for the fourth element, the veteran apparently 
was not given literal, explicit notice to provide any 
evidence in his possession pertinent to the claim.  This 
failure is technical, and did not result in prejudice to him.  
As of the issuance of the November 2004 SSOC, he was on 
notice that the RO's determination remained unfavorable.  The 
cover letter accompanying the SSOC, dated in early November 
2004, explicitly informed him that he has an additional 60 
days to make any comments on his case or provide additional 
information before the case is sent to the Board.  In a 
statement signed in late November 2004, presumably sent in 
response to the SSOC, the veteran explicitly stated that he 
has no additional evidence relevant to the claim, and waived 
the 60-day period.  Under the circumstances, the Board is 
satisfied that he has been adequately informed of the need to 
submit relevant evidence in his possession.  See VAOPGCPREC 
1-2004, 69 Fed. Reg. 25,174 (May 5, 2004) (holding that the 
Court's statement in Pelegrini, to the effect that 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) require 
inclusion of the fourth element in the VCAA notice is obiter 
dictum and not binding on VA).

It also is noted that full VCAA notice arguably was achieved 
through a combination of a VCAA letter and other 
correspondence, such as the SSOC.  The law basically requires 
that a valid VCAA notice include the key elements outlined 
above; it does not mandate a single letter that accomplishes 
the requisite notice.  Here, the Board has determined that 
the key elements of a valid VCAA notice has been communicated 
to the veteran, and any technical failure to send a single, 
complete notice to him was, at best, harmless error.  See, 
e.g., 38 C.F.R. § 20.1102 (2004).

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the 
veteran was given more than one C&P medical examination, and 
the March 2004 C&P examination explicitly addressed the crux 
of the veteran's contentions on secondary service connection.  
The RO obtained the veteran's service medical records, 
private medical records, VA medical records, lay statements, 
veteran's written statements, transcript of the veteran's RO 
hearing testimony, and SSA records, and associated these 
items with the claims folder.  Again, the veteran had notice 
of the status of his claim via a November 2004 SSOC, and he 
explicitly waived of additional time to submit more 
information and stated that he has no other relevant evidence 
to support his claim.  The Board finds it reasonable to 
interpret this action to mean that the veteran is satisfied 
with the development in his claim and that he desires 
appellate review as soon as possible.  Thus, further 
development is not likely to add more relevant evidence of 
information to this claim.      


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


